Citation Nr: 1235738	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-13 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an effective date earlier than July 1, 2009 for the inclusion of J.J.M.H. as the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from decisions dated in July and November 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement in December 2009, and the RO issued a statement of the case dated in April 2010.  The Veteran filed a substantive appeal in April 2010.

In May 2010, the Veteran and his spouse testified at a personal hearing at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  In November 1983, the Veteran submitted a marriage certificate reflecting his marriage to J.L.H. in April of that year.  

2.  In letters dated in January 1998, January 2005, October 2005, May 2008, and December 2008, the RO notified the Veteran of his various amended disability compensation awards, and that he was being paid additional benefits for his spouse.  He was told to notify VA immediately if there was any change in the status of his dependents.  
3.  The Veteran obtained a divorce from J.L.H. in November 1995.  He married D.E.R.H. in March 1996 and obtained a divorce from D.E.R.H. on July 24, 2000.  On June 21, 2001, he married J.J.M.H. 

3.  The Veteran did not inform VA of his divorce from J.L.H. or his remarriage, divorce and remarriage to J.J.M.H. until June 22, 2009 - when he submitted a VA Form 21-686(c).


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2009, for the inclusion of 
J.J.M.H. as the Veteran's dependent spouse, have not been met.  38 U.S.C.A. § 1115, 5110(f) (West 2002); 38 C.F.R. § 3.31, 3.57, 3.401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This case, however, is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002). Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  


II.  Analysis.

The Veteran seeks an effective date earlier than July 1, 2009 for an award of additional disability compensation based on a dependent spouse.  He maintains that he has been continuously married since receiving VA compensation.  The Veteran and his representative assert that, immediately after his divorce in July 2000, he and J.J.M.H. had commenced living together.  He asserts that this was a common law marriage in Oklahoma and, as such, there should be no break in his status as a Veteran with a dependent spouse.  In the alternative, the Veteran asserts that he had been legally married to J.J.M.H. in June 2001 and should receive credit for a dependant spouse as of that date.  Finally, the Veteran contends that he disclosed his marriage to a clerk when he registered his spouse at the VA hospital and that this should essentially serve as notice of a claim of entitlement to additional compensation for dependents.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2)  The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S.Code Cong. & Admin.News 1978, p. 3465. 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.401. 

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204. 

In this case, the facts are not in dispute.  The Veteran obtained a divorce from J.L.H. in November 1995.  He married D.E.R.H. in March 1996 and obtained a divorce from D.E.R.H. on July 24, 2000.  On June 21, 2001, he married J.J.M.H. He notified VA of these facts in a VA Form 21-686c (Declaration of Status of Dependents) received by the RO in June 2009.  At the time of his marriage and divorce, the Veteran was in receipt of a combined 70 percent evaluation for his service-connected disabilities.  

By a December 2008 rating decision, the RO granted entitlement to a total rating  based on individual unemployability, due to service-connected disabilities, effective from July 11, 2008.  In a letter dated in December 2008, the RO advised the Veteran of the rating decision and that additional benefits had been included in his compensation for his spouse.  He was notified that he must tell VA right away if there was any change in his marital status.  The Board also notes that, in letters dated in January 1998, January 2005, October 2005, May 2008, and December 2008, the RO notified the Veteran of his various amended disability compensation awards, and that he was being paid additional benefits for his spouse.  He was advised that he must tell VA immediately if there was any change in his marital status. 

In a July 2009 letter, the RO notified the Veteran that his VA benefits had been reduced effective July 24, 2000 because the Veteran had informed VA on June 22, 2009 that he and D.E.R.H. had divorced in July 2000.  The letter informed the Veteran that he would be notified shortly of the exact amount of overpayment and given information about repayment.

In a letter dated in November 2009, the RO advised the Veteran that a decision had been made on his claim for dependency received in June 2009.  He was advised that as of July 1, 2009 there was a change in spouse status, that he was being paid as a Veteran with one dependent, and that his payment included an additional amount for his spouse.

Based on the foregoing, entitlement to an effective date earlier than July 1, 2009 for the inclusion of J.J.M.H. as the Veteran's spouse is not warranted.  It is undisputed that the Veteran obtained a divorce from J.L.H. in November 1995.  He married D.E.R.H. in March 1996 and obtained a divorce from D.E.R.H. on July 24, 2000.  On June 21, 2001, he married J.J.M.H. and that he notified VA of these facts in a VA Form 21-686c (Declaration of Status of Dependents) received by the RO in June 2009.  This form was not received within one year of the marriage to J.J.M.H..  Under 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400 and 3.401 (2011), July 1, 2009  is the earliest date that the Veteran was entitled to receive compensation for his spouse, J.J.M.H.

In this regard, the Board notes that the issue in this case is not whether the Veteran was in fact married, common law or no.  Rather, the issue surrounds the date that the RO received notice from the Veteran of the dependent spouse's existence and evidencing a claim for dependent benefits.  In this case, that notice was received in June 2009.  There was no notice from the Veteran prior to this date indicating a change in his marital status or that he wished to claim his current spouse as a dependent.  

In this regard, the Board notes that the Veteran contends that by informing the VA hospital that he was married, he was essentially making an informal claim for dependent benefits, as VA then had constructive knowledge of his marriage.  In this regard, the Board notes that a review of the Veteran's VA medical records does show that the Veteran was married as of at least October 2004, when this is first noted in his records.  These records, however, merely mention this fact and do not identify the spouse or indicate that the Veteran is claiming dependent benefits.  They do not identify J.J.M.H. as the spouse or include the date (month and year) and place of the marriage and her social security number.  

For the foregoing reasons, there is no basis for assignment of an effective date earlier than July 1, 2009 for additional benefits for a dependent spouse via the provisions of 38 C.F.R. § 3.401.  To the extent that an earlier effective date is not assigned, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than July 1, 2009 for the inclusion of J.J.M.H., as the Veteran's spouse, is denied. 




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


